-U I / w'cV i i t   r:l t iO' L.




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



In the Matter of the Detention of                 No. 74747-9-1

W.T.,


STATE OF WASHINGTON,                              DIVISION ONE


                     Respondent,



W.T.                                              UNPUBLISHED OPINION

                     Appellant.                   FILED: January 17, 2017


        Mann, J. — The State moved to involuntarily commit W.T. W.T. believed his

family was trying to kill him and that his children were being held captive. A

psychologist who evaluated W.T. found that he was currently psychotic and

unpredictable and should be committed for his safety and the safety of his family. The

trial court granted the order without entering a written finding that no other alternative

was in his best interest or in the best interest of others. Because the trial court's ruling

adequately described why a less restrictive alternative was not the recommended

course of action, we affirm.
No. 74747-9-1/2



                                          FACTS


       The State filed a petition brought by Harborview Medical Center (Harborview) to

commit W.T. for up to 14 days of involuntary treatment. The initial detainment petition

and order included statements by G. H. Glade, the nurse who evaluated W.T., and by

Dr. Joyce Shaffer, the psychologist who evaluated W.T. Both health care professionals

stated they believed W.T. to be gravely disabled and that they could not recommend the

less restrictive alternative.

       On January 21, 2016, the Honorable Suzanne Parisien presided over a probable

cause hearing. W.T. appeared in person. At the hearing, the State presented the

expert testimony of Dr. Shaffer. Dr. Shaffer testified that W.T. was "currently psychotic

and also has a manic component," and that this mental disorder caused him to present

a risk of harm to others and made him gravely disabled. Dr. Shaffer testified that W.T.

feared his family was trying to kill him and W.T. did not always comply with his

treatment. Finally, Dr. Shaffer testified that she did not recommend a less restrictive

treatment as W.T. "is unpredictable, because his judgment and his impulse control are

profoundly impaired by the paranoid psychosis." Dr. Shaffer continued to recommend

that W.T. remain at Harborview for further inpatient treatment.

       W.T. testified on his own behalf at the hearing. W.T. reiterated his fear of his

family, and stated that he would continue to run from them. W.T. further testified that he
believed he was in the hospital because people were threatening to shoot him at the

convention center. Finally, W.T. testified that his family wanted to get rid of him

because they wanted to silence him as he was on every news station in the country.



                                          -2-
No. 74747-9-1/3



       After hearing argument from both parties, the trial court ruled "based upon the

information that has been given to me and that I've heard here today, I do find—

although I do think it's somewhat of a close case—but I do find on balance that the

Petitioner has met its burden by proving by a preponderance of the evidence that Mr.

Thompson does meet the necessary standards of RCW 71.05." The trial court found

that a preponderance of the evidence supports a finding that W.T. has a grave disability

and that W.T. poses a substantial risk of harm to others and to himself. The court

based its opinion on Dr. Shaffer's expert opinion, Dr. Shaffer's interactions with W.T.,

and W.T.'s own statements that he was being chased due to threats from his family

members. The trial court was also concerned about W.T.'s report to Dr. Shaffer that he

had totaled his vehicle because he was driving so fast to avoid being captured.

       The trial court ordered that W.T. be involuntarily committed. The court did not

rule, orally or in writing, whether a less restrictive alternative was in W.T.'s best interest

or the best interest of others. W.T. appealed.

                                         ANALYSIS

       Involuntary commitment for mental disorders is a significant deprivation of liberty

that the State cannot accomplish without due process of law. In re Pet, of LaBelle, 107
Wash. 2d 196, 201.728P.2d 138 (1986): Dunnerv. McLaughlin. 100 Wash. 2d 832, 676 P.2d
444 (1984). The State has a legitimate interest under its police and parens patriae

powers in protecting the community from the dangerously mentally ill and in providing

care to those who are unable to care for themselves. LaBelle, 107 Wash. 2d at 201.

However, mental illness alone is not a constitutionally adequate basis for involuntary

commitment. LaBelle, 107 Wash. 2d at 201.
No. 74747-9-1/4



       RCW 71.05.240 sets forth the alternative basis for involuntary commitment. The

issue in this case concerns RCW 71.05.240(3)(a), which requires the trial court find that

less restrictive treatment is not in the best interests of the individual or others before

ordering involuntary commitment. Specifically, the statute states:

       (3) At the conclusion of the probable cause hearing:
               (a) If the court finds by a preponderance of the evidence that such
       person, as the result of mental disorder, presents a likelihood of serious
       harm, or is gravely disabled, and, after considering less restrictive
       alternatives to involuntary detention and treatment, finds that no such
       alternatives are in the best interests of such person or others, the court
       shall order that such person be detained for involuntary treatment not to
       exceed fourteen days in a facility certified to provide treatment by the
       department.

RCW 71.05.240(3)(a) (emphasis added). "Gravely disabled," is defined as "a condition

in which a person, as a result of a mental disorder: (a) Is in danger of serious physical

harm resulting from a failure to provide for his or her essential human needs of health or

safety." RCW 71.05.020(17).

       In this case, the court found that W.T. was gravely disabled but made no express

ruling concerning less restrictive alternatives. W.T. argues that the trial court's failure to

enter specific findings that it had considered less restrictive alternatives to involuntary

detention requires reversal. The State argues that the written findings incorporated the

oral decision and statements on the record and therefore are not so deficient to require

reversal.

       Findings and conclusions, when required, must be sufficiently specific to permit

meaningful review. LaBelle, 107 Wash. 2d at 218. The purpose of the requirement of

findings and conclusions is to insure the trial judge "'has dealt fully and properly with all

the issues in the case before he decides it and so that the parties involved and this
No. 74747-9-1/5



court on appeal may be fully informed as to the bases of his decision when it is made.'"

State v. Aqee, 89 Wash. 2d 416, 421, 573 P.2d 355 (1977) (quoting Roberts v. Ross, 344
F.2d 747, 751 (3d Cir.1965)). Although the degree of particularity required for findings

of fact depends on the circumstances of each particular case, they should at least be

sufficient to indicate the factual bases for the ultimate conclusions. Groff v. Dep't of

Labor& Indus., 65 Wash. 2d 35, 40, 395 P.2d 633 (1964); State v. Russell, 68 Wash. 2d 748,

415 P.2d 503 (1966).

       Both parties cite to LaBelle to argue that the findings in this case were either

adequate or inadequate. 107 Wash. 2d at 219. In LaBelle, our Supreme Court considered

several cases regarding involuntary commitment and determined their review of the

cases was "hampered by the trial court's mostly conclusory and general findings, both

oral and written," which consisted solely "of a preprinted standardized form reciting

generally the statutory grounds for involuntary commitment." LaBelle, 107 Wash. 2d at

218, 220. While "not fatal" in those cases, the court ruled that future cases of

involuntary commitment must include "[wjritten findings indicating that the court

considered the applicable statutory criteria," and "[a]t the very least, the findings should

indicate the factual basis underlying the court's conclusion that a person is 'gravely

disabled' and would not benefit from less restrictive treatment." LaBelle, 107 Wash. 2d at

220.

       In this case, the written findings included the trial court selecting preprinted boxes

designating which facts under RCW 71.05.240 the petitioner had proven by a
No. 74747-9-1/6



preponderance of the evidence.1 While this form may be sufficient to demonstrate "that

the court considered the applicable statutory criteria," it does not "indicate the factual

basis underlying the court's conclusion." Therefore, as in LaBelle, these written findings

are inadequate.

        Even though the preprinted form is inadequate under LaBelle, the Court in

LaBelle went on to say "written findings may be supplemented by the trial court's oral

decision or statements in the record." LaBelle, 107 Wash. 2d at 219. In this case, the trial

court's written findings of fact and conclusions of law explicitly incorporated by reference

the trial courts oral ruling,2 and upon reviewing the record we can determine the factual

basis behind the trial court's decision not to impose a less restrictive alternative in

rendering its decision.

        In the declarations accompanying the initial detainment order, Glade and Dr.

Shaffer both stated they could not recommend a less restrictive alternative. In Glade's

declaration, he recommended involuntary commitment over other voluntary options

because in his opinion, W.T.'s psychosis would keep him from being able to "fully and

consistently appreciate the nature of a voluntary hospitalization." Dr. Shaffer stated in

her declaration that W.T.'s psychosis causes him to be unable to manage his own

health and safety. Further, at trial Dr. Shaffer was asked why she did not recommend a

less restrictive alternative, to which she replied that she did not recommend a less



        1The court checked the box indicating it had found the petitioner had proven "[t]he Respondent,
as a result of a mental disorder, presents a likelihood of serious harm," and "[tjhe Respondent, as a result
of a mental disorder, is gravely disabled under: Prong A." Clerk's Papers (CP) at 15. The trial court did
not select the box finding that a "[treatment in a less restrictive alternative setting than detention" is or is
not "in the best interest of the Respondent or others." CP at 15.
         2 The trial court's order states, "In addition to the above written findings and conclusions, the
Court incorporates by reference the oral findings of fact and conclusions of law." CP at 17.
No. 74747-9-1/7



restrictive alternative because "[W.T.] is unpredictable, because his judgment and his

impulse control are profoundly impaired by the paranoid psychosis."

       While the trial court never specifically used the term "less restrictive alternative"

in reaching its decision, the trial court clearly found the health professionals' evidence to

be credible. In the final ruling the trial court reiterated Dr. Shaffer's testimony that W.T.

has "a psychosis with manic components, and also perhaps most importantly, that

[W.T.] is not always complying with his treatment." The court further relied on Dr.

Shaffer's evidence and W.T.'s own testimony, to find that "[W.T.] is currently suffering

from some type of hallucinogenic and/or delusional disorder and that because of this, he

poses a substantial risk of harm to others and perhaps to himself."

       The trial court's ruling adequately describes the facts and evidence relied upon in

deciding that W.T. was gravely disabled and posed a risk of harm to himself and others.

Therefore, the inadequate findings of fact and conclusions of law do not require reversal

in this case.

       This ruling should not be construed to allow such limited findings in future cases.

In the future, the trial court should heed the rule set out in LaBelle and include an

express written or oral finding that a less restrictive treatment is not in the best interests

of such person or others. LaBelle, 107 Wash. 2d at 220; RCW 71.05.240(3)(a).




                                            -7-
No. 74747-9-1/8



      We affirm.




WE CONCUR:




                   -8-